COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE
MORGAN T. ZURN                                               LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                 500 N. KING STREET, SUITE 11400
                                                               WILMINGTON, DELAWARE 19801-3734


                                    July 8, 2021

 Geoffrey G. Grivner, Esquire                 Tara L. Lattomus, Esquire
 Buchanan, Ingersoll & Rooney P.C.            Eckert Seamans Cherin & Mellott, LLC
 919 North Market Street, Suite 1500          222 Delaware Avenue, 7th Floor
 Wilmington, DE 19801                         Wilmington, DE 19801

      RE: Crown Castle Fiber LLC v. City of Wilmington,
          Civil Action No. 2019-0656-MTZ

Dear Counsel,

      This case stems from a wireless telecommunications company’s years-long

endeavor to install wireless network equipment in the City of Wilmington. The city

has countered the company’s efforts, requiring, among other things, that the

company enter into a license agreement with the city as a precondition to moving

forward with its proposal. The parties’ dispute is fueled by their competing views

of the city’s wireless regulations and their interplay with federal telecommunications

law. In this action, the company seeks several declaratory judgments confirming its

view of the applicable law, and two corresponding injunctions. But as I will explain,

these injunctions are unavailable to the company because it has adequate remedies

at law.
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 2 of 16

       The Court of Chancery is proudly a court of limited subject matter

jurisdiction. The Court defends that boundary and has a duty to examine issues of

subject matter jurisdiction sua sponte. In view of this mandate, I begin and end with

a question the parties did not raise: whether this Court has subject matter jurisdiction

to hear the plaintiff’s claims. I conclude that it does not. For the reasons that follow,

the case is dismissed, and the company may transfer the matter to Superior Court

under 10 Del. C. § 1902 within sixty days. If the company elects to transfer, the

remaining issues presented by the fully briefed motion for summary judgment

should be transferred as well, so a court of competent jurisdiction can pass on their

merits.

       I.      BACKGROUND1

       Plaintiff Crown Castle Fiber LLC (“Crown Castle”) operates and installs

wireless telecommunications equipment. Its customers, major wireless service



1
  Because I conclude that the Court lacks subject matter jurisdiction over this dispute, I
limit my discussion of the facts to only those necessary to resolve that issue. Though this
dispute was presented on summary judgment, I evaluate subject matter jurisdiction, as I
must, from the face of the amended complaint, available at Docket Item (“D.I.”) 11
[hereinafter “Am. Compl.”]. See Wilm. Fraternal Order of Police Lodge #1 v. Bostrom,
1999 WL 39546, at *4 (Del. Ch. Jan. 22, 1999) (“Subject matter jurisdiction is determined
from the face of the complaint as of the time it was filed, with all material factual
allegations assumed to be true.” (citing Diebold Comput. Leasing, Inc. v. Com. Credit
Corp., 267 A.2d 586, 590 (Del. 1970), and W. Airlines, Inc. v. Allegheny Airlines, Inc., 313
A.2d 145, 149 (Del. Ch. 1973)).
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 3 of 16

retailers, use Crown Castle’s infrastructure to densify their networks and provide

service to consumers. Starting in 2016, Crown Castle began a project to expand its

infrastructure in the City of Wilmington (the “City”). Crown Castle seeks to install

thirty-three sets of wireless antennas and associated equipment (“Nodes”) onto new

and existing utility poles. It also seeks to install attendant underground ground rings

(“Grounding Rings”) for each Node under the utility poles for safety.

      Crown Castle has sought various approvals from the City. The City has

withheld approval on many issues, including building permits for the Grounding

Rings (the “Building Permits”). The City has required that Crown Castle enter into

a license agreement in connection with the project, which the City contends is

supported by local ordinances (the “City Wireless Regulations”). Crown Castle

contends the City’s fees and conditions on installation are excessive. Crown

Castle’s approach has three prongs, distilled into three declaratory judgments and

two injunctions.

      First, Crown Castle contends the City is improperly intruding on the

jurisdiction of the Delaware Department of Transportation (“DelDOT”) by requiring

and withholding building permits for Crown Castle to complete installations

allegedly on DelDOT rights of way. Crown Castle seeks a declaratory judgment

that no additional approvals or permits are required to complete those installations
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 4 of 16

pursuant to the “Advanced Wireless Infrastructure Investment Act,” 17 Del. C.

§§ 1601 et seq.2 Crown Castle also seeks an injunction: “To the extent City permits

may be required because purportedly City-maintained sidewalks in the DelDOT

rights-of-way must be removed and replaced, Crown Castle is further entitled to a

permanent injunction requiring the City to immediately issue the Building Permits”

for completing installations on DelDOT rights-of-way (the “Building Permit

Injunction”).3 The parties agree that issuing the Building Permits is a routine,

ministerial task; counsel for Crown Castle repeatedly referred to them as “$20, over-

the-counter permits.”4

         Second, Crown Castle contends the City’s handling of its requests, negotiation

tactics, and regulations as enacted and applied violate and are preempted by


2
  Am. Compl. ¶ 125(A)–(F) (“As a result of the City’s action and inaction, Crown Castle
is entitled to a declaration that: (A) DelDOT approval of the Small Wireless Permits under
the State Wireless Act is the only approval required for installation of the DelDOT Nodes,
including the work necessary to install the Grounding Rings; (B) the DelDOT Nodes are
not subject to the City Wireless Regulations; (C) Crown Castle is permitted to immediately
proceed with all work necessary to install the Grounding Rings for the DelDOT Nodes and
bring the DelDOT Nodes online; (D) no license or other similar agreement is required for
Crown Castle to install Nodes in the DelDOT rights of way where DelDOT has issued
Small Wireless Permits for such facilities under the Wireless Act; (E) Crown Castle has
obtained all necessary authorizations to occupy the DelDOT rights of way under Section
42-706(a) of the City Code; and (F) a Grounding Ring is not a ‘wireless
telecommunications facility’ under WTC Code § 42-704(gg).”).
3
    Id. ¶ 126.
4
    See, e.g., D.I. 32 6:13, 17:22, 20:11 [hereinafter “Hr’g Tr.”].
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 5 of 16

47 U.S.C. § 253(a), which allegedly “prohibits local entities from erecting barriers

that may prohibit or may have the effect of prohibiting the ability of any entity to

provide telecommunications services, including taking actions or inactions that

result in an unreasonable delay in the deployment of the provider’s facilities and

provision of telecommunications services.”5 Crown Castle seeks a declaration that,

among other things, the City Wireless Regulations are invalid; the City may not

require license agreements for facilities not located on City property; and the City

may not require Crown Castle to obtain any further permits or approvals beyond

those required in the City code.6 It also seeks an injunction: “To the extent an

agreement may be required for the City Nodes, Crown Castle is further entitled to a




5
    Am. Compl. ¶¶ 18, 129.
6
  Id. ¶ 138(A)–(F) (“As a result of the City’s actions and inaction, Crown Castle is entitled
to a declaration that: (A) the City’s actions and inactions in refusing to permit Crown
Castle’s proposed telecommunications network in the public rights of way in the City
effectively prohibit Crown Castle from providing telecommunications service and are in
violation of and preempted by 47 U.S.C. § 253(a); (B) the breadth and vagueness of the
City Wireless Regulations renders the same invalid; (C) the City may not impose a
franchise or license agreement for facilities that are not located on City-owned facilities;
(D) Crown Castle’s certificate of public convenience is an authorization within the
meaning of City Code § 42-706(a) that permits Crown Castle’s facilities in the City’s rights
of way; (E) Declare that the City may not require Crown Castle to obtain City Wireless
Permits or any other permits or approvals beyond building and encroachment permits
required for other utilities under the City Code; and (F) Award Crown Castle’s attorneys’
fees and costs incurred as a result of this action, as such may be allowed by contract, law
or statute.”).
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 6 of 16

permanent injunction requiring the City to negotiate terms in good faith” (the “Good

Faith Injunction”).7

         Finally, Crown Castle contends the fees the City seeks exceed what is

permitted under 47 U.S.C. § 253(a). Crown Castle seeks a declaration as to what

fees the City may impose, but no injunctive relief.8

         After the City answered the operative complaint and the parties conducted

some discovery, Crown Castle moved for summary judgment on all its claims (the

“Motion”). The Motion is the Court’s first formal opportunity to weigh in on the

Amended Complaint’s merits and whether it properly invokes the Court’s subject

matter jurisdiction. The parties briefed the Motion and I heard oral argument on

April 14, 2021.

         II.     ANALYSIS

         “The Court of Chancery is proudly a court of limited jurisdiction.”9

“Equitable jurisdiction is a predicate issue for every matter in this court of limited



7
    Id. ¶ 139.
8
    Id. ¶ 146 (A)–(E).
9
  Perlman v. Vox Media, Inc., 2019 WL 2647520, at *4 (Del. Ch. June 27, 2019); see also
Pike Creek Recreational Servs., LLC v. New Castle Cty., 238 A.3d 208, 212 (Del. Super.
Ct. 2020) (“Delaware proudly guards the historic and important distinction between legal
and equitable jurisdiction.” (internal quotation marks omitted) (quoting Weston Invs., Inc.
v. Domtar Indus., Inc., 2002 WL 31011141, at *1 (Del. Super. Ct. Sept. 4, 2002))).
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 7 of 16

jurisdiction.”10 The Court has a duty to determine whether it has subject matter

jurisdiction over a plaintiff’s claims and can raise the issue sua sponte.11 “The Court

of Chancery can exercise subject matter jurisdiction only when a case falls into one

of three buckets.”12 Those buckets contain cases in which (i) “a plaintiff states an

equitable claim,” (ii) “a plaintiff requests equitable relief and there is no adequate

remedy at law,” and (iii) “jurisdiction exists by statute.”13 Crown Castle seeks to

invoke this Court’s limited jurisdiction through the second bucket, requesting




10
  Preston Hollow Cap., LLC v. Nuveen, LLC, 2019 WL 3801471, at *4 (Del. Ch.
Aug. 13, 2019) (citing Athene Life & Annuity Co. v. Am. Gen. Life Ins. Co., 2019 WL
3451376 (Del. Ch. July 31, 2019)).
11
   See, e.g., Ct. Ch. R. 12(h)(3) (“Whenever it appears by suggestion of the parties or
otherwise that the Court lacks jurisdiction of the subject matter, the Court shall dismiss the
action.”); Envo, Inc. v. Walters, 2009 WL 5173807, at *4 n.10 (Del. Ch. Dec. 30, 2009)
(“The issue of subject matter jurisdiction is so crucial that it may be raised at any time
before final judgment and by the court sua sponte.”), aff’d, 2013 WL 1283533 (Del.
Mar. 28, 2013) (TABLE); Int’l Bus. Machs. Corp. v. Comdisco, Inc., 602 A.2d 74, 77 n.5
(Del. Ch. 1991) (“[U]nlike many jurisdictions, judges in the Delaware Court of Chancery
are obligated to decide whether a matter comes within the equitable jurisdiction of this
Court regardless of whether the issue has been raised by the parties.”).
12
   Delawareans for Educ. Opportunity v. Carney, 2018 WL 4849935, at *5 (Del. Ch. Oct.
5, 2018); see also Candlewood Timber Gp., LLC v. Pan Am. Energy, LLC, 859 A.2d 989,
997 (Del. 2004) (identifying the three ways the “Court of Chancery can acquire subject
matter jurisdiction”).
13
     Delawareans for Educ. Opportunity, 2018 WL 4849935, at *5.
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 8 of 16

equitable relief in the form of the Building Permit Injunction and the Good Faith

Injunction.14

         Equitable relief is unavailable, and so cannot anchor subject matter

jurisdiction, where a “sufficient remedy may be had by common law, or statute,

before any other court or jurisdiction of this State.”15 “The question is whether the

remedy available at law will afford the plaintiff[s] full, fair[,] and complete relief.”16

In evaluating whether an adequate remedy at law exists, the Court looks beyond the

relief stated in the complaint and focuses instead on “what relief is actually

sought.”17 In other words, “[t]his jurisdictional inquiry is a serious one involving a


14
   Am. Compl. ¶¶ 124–125. Crown Castle’s requests for declaratory judgment cannot
themselves confer subject matter jurisdiction. Heathergreen Commons Condo. Ass’n v.
Paul, 503 A.2d 636, 642 (Del. Ch. 1985) (“[T]he Court of Chancery has jurisdiction over
a declaratory judgment action only if there exists an underlying basis for equity jurisdiction
measured by traditional standards.”).
15
     10 Del. C. § 342.
16
   Delawareans for Educ. Opportunity, 2018 WL 4849935, at *5 (quoting Hughes Tool Co.
v. Fawcett Publ’ns, Inc., 315 A.2d 577, 579 (Del. 1974)); see also J.W. Childs Equity P’rs,
L.P. v. Paragon Steakhouse Rests., Inc., 1998 WL 812405, at *4 (Del. Ch. Nov. 6, 1998)
(“I will not repeat myself here, except to state that where a remedy provided by a law court
of the state would be sufficient, that is, complete, practical and efficient, this Court is
without jurisdiction.” (internal quotation marks omitted) (quoting Int’l Bus. Machs., 602
A.2d at 78, and citing In re Wife K., 297 A.2d 424 (Del. Ch. 1972)).
17
  See Rapposelli v. Elder, 1977 WL 23821, at *1 (Del. Ch. Nov. 8, 1977); see also
Levinson v. Cont’l Ins. Servs., Inc., 1991 WL 50145, at *2 (Del. Ch. Apr. 4, 1991) (“This
Court must make a realistic assessment of the nature of an alleged wrong and the relief
available to determine if equity jurisdiction exists.” (citing Hughes Tool Co. v. Fawcett
Publ’ns, Inc., 297 A.2d 428 (Del. Ch. 1972), rev’d on other grounds, 315 A.2d 577 (Del.
1974))); Gladney v. City of Wilm., 2011 WL 6016048, at *4 (Del. Ch. Nov. 30, 2011) (“It
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 9 of 16

close examination of the plaintiff’s claims and desired relief, not a perfunctory

verification of the plaintiff’s ‘incantation of magic words’ sounding in equity.”18 As

Chancellor Allen put it:

         Neither the artful use nor the wholesale invocation of familiar chancery
         terms in a complaint will itself excuse the court . . . from a realistic
         assessment of the nature of the wrong alleged and the remedy available
         in order to determine whether a legal remedy is available and fully
         adequate. If a realistic evaluation leads to the conclusion that an
         adequate legal remedy is available this court, in conformity with the
         command of [10 Del. C. § 342] will not accept jurisdiction over the
         matter.19

If, after such a practical assessment of the plaintiff’s claims, it appears that an

adequate remedy at law exists, equitable relief is unavailable. That is the outcome

here.




is the practice of this Court in determining its jurisdiction, to go behind the facade of
prayers to determine the true reason for which the plaintiff has brought suit.” (alterations
and internal quotation marks omitted) (quoting Int’l Bus. Machs., 602 A.2d at 78)).
18
  Savage v. Savage, 920 A.2d 403, 408 (Del. Ch. 2006) (quoting McMahon v. New Castle
Assocs., 532 A.2d 601, 603 (Del. Ch. 1987)); see Christiana Town Ctr., LLC v. New Castle
Ctr., 2003 WL 21314499, at *3 (Del. Ch. June 6, 2003) (“In this regard, the Court of
Chancery will not exercise subject matter jurisdiction where a complete remedy otherwise
exists but where plaintiff has prayed for some type of traditional equitable relief as a kind
of formulaic ‘open sesame’ to the Court of Chancery.” (internal quotation marks omitted)
(quoting Int’l Bus. Machs., 602 A.2d at 78)), aff’d, 841 A.2d 307 (TABLE) (Del. 2004).
19
     McMahon v. New Castle Assocs., 532 A.2d 601, 603 (Del. Ch. 1987).
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 10 of 16

                A.   The Building Permit Injunction

      In the Building Permit Injunction, Crown Castle asks for an injunction to

compel the City to follow the law as stated in its requested declaratory judgment,

and for a writ of mandamus to issue a routine, nondiscretionary building permit. The

former is not available against a government agency, and the latter is only available

in Superior Court.

      “An injunction against future wrongdoing is not generally available. For

forward-looking relief to be warranted, the plaintiff must establish a reasonable

apprehension of a future wrong.”20       Prospective injunctive relief is generally

unavailable where the plaintiff’s proposed injunction merely seeks to prospectively

compel a government to conform with the interpretation of the law reflected in the

proposed declaratory judgment.




20
  Organovo Hldgs., Inc. v. Dimitrov, 162 A.3d 102, 114–15 (Del. Ch. 2017) (footnotes
and internal quotation marks omitted) (quoting McMahon, 532 A.2d at 606); see also
Preston Hollow, 2019 WL 3801471, at *6.
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 11 of 16

         [T]o the extent the requested injunction merely would require the City
         to follow the law in the manner urged in [plaintiff’s] declaratory
         judgment claim, such preemptive relief is unwarranted. The Courts of
         this State understandably presume that governmental agencies and
         actors will follow the law. . . . It would be anathema to our form of
         government to believe, as a baseline principle, that after a court renders
         a declaratory judgment another governmental agency would not follow
         that decision. It may actually be the case that a particular agency does
         not follow such a judgment, but a party should only seek injunctive
         relief if that agency actually refuses to comply with the judicial
         declaration.21
In other words, the Court cannot assume noncompliance by a government agency as

the basis for a reasonable apprehension of a future wrong.

         Crown Castle admits that the Building Permit Injunction amounts to an

injunction ordering compliance with the law.22 The City allegedly denied Crown

Castle’s application for the Building Permits because of Crown Castle’s failure to

enter into a license agreement.23 The City contends the law allows conditioning the

permits on such an agreement. Crown Castle argues that it does not, and seeks a

declaratory judgment to that effect. Resolution of that legal claim will determine the

validity of the parties’ positions and will resolve Crown Castle’s entitlement to the



21
   Gladney, 2011 WL 6016048, at *4 (quoting Christiana Town Ctr., 2003 WL 21314499,
at *4 n.19; accord Del. Bldg. & Constr. Trades Council v. Univ. of Del., 2014 WL 2218730,
at *2–3 (Del. Ch. May 29, 2014).
22
     D.I. 19 at 16.
23
     See Am. Compl. ¶¶ 72–73.
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 12 of 16

Building Permits.    At this stage, Crown Castle has not pled any reasonable

apprehension of future harm that would make the declaratory judgment an

inadequate or incomplete remedy.

      The City argues Crown Castle’s request for the Building Permit Injunction

sounds in mandamus, which affords Crown Castle an adequate remedy at law.

      In basic terms, a mandamus is a writ issued by a court to compel
      performance of a particular act by a lower court or a governmental
      officer or body. A mandamus is an exceptional remedy that is not
      available as a matter of right, and it may be directed only at certain
      entities or individuals: a lower court, agency, or public official. This
      flows naturally from the writ’s status at common law in England as a
      command issuing in the king’s name from the court of king’s bench,
      and directed to any person, corporation, or inferior court of judicature
      within the king’s dominions. Just as such a writ of mandamus at
      common law in England could be directed only to some person, entity,
      or inferior court within the king’s dominions, the Delaware Superior
      Court can direct a mandamus only to a lower court, agency, or public
      official over which the Superior Court has power.24

Writs of mandamus require a government officer to perform a ministerial or

nondiscretionary duty. “For a duty to be ministerial and thus enforceable by

mandamus, the duty must be prescribed with such precision and certainty that




24
   State ex rel. Abbott v. Aaronson, 206 A.3d 260 (Del. 2019) (TABLE) (alterations,
citations, footnotes, and internal quotation marks omitted) (quoting Mandamus, Black’s
Law Dictionary (10th ed. 2014), and then quoting Brittingham v. Town of Georgetown,
113 A.3d 519, 524 (Del. 2015), and then quoting Marbury v. Madison, 5 U.S. 137, 168
(1803)).
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 13 of 16

nothing is left to discretion or judgment.”25 Generally speaking, “[t]he issuance of

a building permit is a ministerial duty of the building inspector.”26 Thus, an

injunction seeking to compel the performance of the “purely ministerial and non-

discretionary duty of issuing . . . a building permit” in fact calls for “a common law

writ of mandamus” and thus, an applicant has “an adequate remedy at law.”27

      To the extent injunctive relief would be necessary to enforce Crown Castle’s

proposed declaration, the Building Permit Injunction sounds in mandamus. Crown

Castle does not meaningfully dispute this point; it does not argue that the City’s

decision was based on any “discretionary authority to choose the manner in which it


25
  State ex rel. Abbott v. Calio, 860 A.2d 811 (Del. 2004) (quoting Guy v. Greenhouse, 637
A.2d 827 (Del. 1993)); see also Darby v. New Castle Gunning Bedford Ed. Ass’n, 336 A.2d
209, 211 (Del. 1975).
26
   Vivari v. Francis, 1988 WL 62787, at *3 (Del. Ch. June 15, 1988) (citing Sgromolo v.
City of Asbury Park, 46 A.2d 661, 661 (N.J. Sup. Ct. 1946), and Coyne v. Prichard, 116
A. 315, 315 (Pa. 1922)). On reargument, the Vivari Court found that while the plaintiff’s
claim to revoke a building permit sounded in mandamus, the interests of judicial economy
counseled in favor of maintaining jurisdiction over the mandamus claim under the cleanup
doctrine to avoid duplicative trials on the same facts. Vivari v. Francis, 1988 WL 72808,
at *1–2 (Del. Ch. July 12, 1988). The Court acknowledged that “had mandamus been the
only remedy requested, this Court would not have jurisdiction to compel performance of a
duty imposed by law.” Id. at *1 (citing Harden v. E. States Pub. Serv. Co., 122 A. 705
(Del. Ch. 1923)).
27
   New Castle Cty. v. Mitchell, 1980 WL 268066, at *1–2 (Del. Ch. Nov. 10, 1980); see
also New Castle Cty. v. Mitchell, 1980 WL 268101, at *1 (Del. Ch. Nov. 21, 1980). To be
sure, there are situations where the government’s discretionary authority regarding land
use, zoning, and building codes could render a writ of mandamus unavailable. E.g.,
Remedio v. City of Newark, 337 A.2d 317, 318 (Del. 1975); Potter v. City of Wilm., 201
A.3d 1161 (Del. 2019). The Building Permits do not implicate those concerns.
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 14 of 16

will enforce its building code.”28 Rather, Crown Castle repeatedly characterized the

Building Permits as “$20, over-the-counter” permits that ought to have been issued

routinely.29

         Crown Castle’s request for equitable relief regarding the Building Permits

both asks for too much, in the form of a “follow-the-law” injunction, and asks for

what is already available at law, in the form of mandamus. It appears that Crown

Castle’s proposed declaratory judgment will resolve its entitlement to the Building

Permits. But if it does not, and Crown Castle seeks to compel a government officer

to perform her ministerial duty to issue them, the legal remedy of mandamus will

afford relief. In either case, Crown Castle has an adequate remedy at law, and so the

Building Permit Injunction cannot anchor subject matter jurisdiction in this Court.




28
     Potter, 201 A.3d at 1161; see D.I. 19 at 16–17.
29
     See Hr’g Tr. 6:13, 17:22, 20:11.
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 15 of 16

                  B.   The Good Faith Injunction

          Count II deals with the interplay between the Telecommunications Act of

1996 and the City Wireless Regulations. Crown Castle primarily seeks a declaration

that the City Wireless Regulations conflict with the Telecommunications Act both

facially and as applied, and so are invalid.30 With the City Wireless Regulations so

nullified, Crown Castle seeks a declaration that “the City may not require Crown

Castle to obtain City Wireless Permits or any other permits or approvals beyond

building and encroachment permits required for other utilities under the City

Code.”31 While Crown Castle submits that no further agreement is required, it seeks

an injunction ordering the City to negotiate with it in good faith.32

          Crown Castle’s declaratory judgment provides it with an adequate remedy at

law. If Crown Castle’s view of the law is confirmed, the need for a license

agreement in the first instance would be obviated. To the extent Crown Castle’s

proposed declaration would leave open the possibility of a further agreement, a

forward-looking injunction to negotiate in good faith is unnecessary. As I have

explained, injunctions against future misconduct are generally unavailable absent a



30
     See Am. Compl. ¶¶ 128–35.
31
     Id. ¶ 11.
32
     Id. ¶ 139.
Crown Castle Fiber LLC v. City of Wilmington,
Civil Action No. 2019-0656-MTZ
July 8, 2021
Page 16 of 16

showing of a “reasonable apprehension of a future wrong.”33                 The parties’

negotiation disputes appear to be borne from their divergent views of the applicable

law and the City’s authority. Nothing in the Amended Complaint suggests that if

faced with a judgment affirming Crown Castle’s view of the law, the City would

ignore the Court’s declaration or continue to take a contrary position.34 Legal

remedies will therefore provide Crown Castle with complete relief.

      III.      CONCLUSION

      Having determined that the Court lacks subject matter jurisdiction to hear

Crown Castle’s claims, the case is dismissed, pursuant to Crown Castle’s right to

transfer the matter to Superior Court under 10 Del. C. § 1902. That election must

be made within sixty days.

                                                Sincerely,

                                                /s/ Morgan T. Zurn

                                                Vice Chancellor
MTZ/ms

cc: All Counsel of Record, via File & ServeXpress



33
 Organovo, 162 A.3d at 114–15 (footnotes and internal quotation marks omitted) (quoting
McMahon, 532 A.2d at 606); see also Preston Hollow, 2019 WL 3801471, at *6.
34
   At oral argument, Crown Castle’s counsel suggested that a favorable declaratory
judgment would likely resolve the parties’ dispute in its entirety. See Hr’g Tr. 27:16–22.